Rivera, J.
(dissenting in People v Canady, concurring in part in People v Brown and concurring in result in People v Young). On a motion to dismiss pursuant to Criminal Procedure Law § 30.30, a defendant bears the initial burden of showing that the People exceeded the speedy trial limits under CPL 30.30 (People v Santos, 68 NY2d 859, 861 [1986]). The burden then shifts to the People to establish compliance with the statute (id.). As in the cases on appeal, where the People seek to exclude the time between their off-calendar declaration of readiness for trial and a subsequent declaration of unreadiness, they must demonstrate sufficient basis for why their status has changed. I part ways with the majority as to the standard for both judging whether the People’s reasons are adequate and determining the time period that should be charged to the People as a consequence of an inadequate justification.
The majority concludes that the period between a statement of readiness and a subsequent statement of unreadiness is only chargeable to the People if their announcement of readiness was illusory at the moment declared, even if the People immediately slipped out of readiness and took no action to maintain ready status, or failed to request additional time to prepare for trial, as allowed by statute. This rule will do little to curtail the well-documented excessive delays in prosecutions with their attendant adverse impact on defendants, victims, and our communities.
The law requires more than an ephemeral declaration of readiness susceptible to being rendered meaningless during the course of a defendant’s prosecution. A statement that the People are ready for trial in a specific instance means little unless it also means that the People will exercise due diligence in maintaining their readiness. Therefore, as set forth in the concurring opinion of Chief Judge Jonathan Lippman in People v Sibblies, the rule should be: “the People must demonstrate that some exceptional fact or circumstance arose after their declaration of readiness so as to render them presently not ready for trial. The requirement of an exceptional fact or *411circumstance should be the same as that contained in CPL 30.30 (3) (b)” (People v Sibblies, 22 NY3d 1174, 1178 [2014] [Lippman, Ch. J., concurring, joined by Smith and Rivera, JJ.]).
CPL 30.30, the speedy trial statute, was enacted in 1972 to address the backlog of criminal cases that delayed criminal prosecutions and adversely impacted both individuals and our criminal justice system. Those delays “deprived defendants of their right to a prompt trial, hindered the People’s ability to try cases effectively, and undermined public confidence in the criminal justice system” (Sibblies, 22 NY3d at 1176 [Lippman, Ch. J., concurring], citing People v Anderson, 66 NY2d 529, 535 n 1 [1985]). The statute places a limit on the time the People have to be ready for trial: 30 days for a violation, 60 or 90 days of the commencement of the action for misdemeanors, and six months for felonies (other than class A felonies) (CPL 30.30 [1]). Where the People exceed the time allotted by statute, a defendant may move to dismiss (id.).
As the Court has explained, to be ready within the meaning of CPL 30.30, the People must communicate their readiness on the record, in open court or in an off-calendar statement of readiness, at a time when the People are ready for trial (People v Kendzia, 64 NY2d 331, 337 [1985]). The prosecution can temporarily stop the speedy trial clock by invoking exclusions in the statute, including, for example, delays caused by defense counsel, defendant’s unavailability, or time associated with competency proceedings (CPL 30.30 [4]). What the People may not do is take advantage of such delays “as to ignore their own responsibility of being ready for trial on time” (Kendzia, 64 NY2d at 338 [citations omitted]).
As Chief Judge Lippman explained in his Sibblies concurrence, when the People declare readiness for trial and then announce at the next court appearance that they are not ready, they should be charged with the time between these two statements, absent an explanation of how this lapse in status is due to “some exceptional fact or circumstance,” as contemplated by CPL 30.30 (3) (b) (Sibblies, 22 NY3d at 1178 [Lippman, Ch. J., concurring]). That section expressly provides:
“A motion made . . . upon expiration of the specified period may be denied where the people are not ready for trial if the people were ready for trial prior to the expiration of the specified period and their present unreadiness is due to some excep*412tional fact or circumstance, including, but not limited to, the sudden unavailability of evidence material to the people’s case, when the district attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will become available in a reasonable period” (CPL 30.30 [3] [b]).
Application of the standard set forth in CPL 30.30 (3) (b) holds the People accountable for their obligation under the statute, and encourages the People to maintain their prior ready status, furthering the legislative goal “[t]o promote prompt trials for defendants in criminal cases” (Anderson, 66 NY2d at 535 n 1).
The rule also addresses the problem of “readiness in the air, without readiness on the ground” (Sibblies, 22 NY3d at 1178 [Lippman, Ch. J., concurring]). More pointedly,
“[t]his rule flows from the purpose of the statute. It is intended to expedite, not delay the defendant’s ability to seek resolution of a case. Indeed, allowing, without scrutiny, declarations of readiness off-calendar and subsequent declarations of unreadiness at the next appearance creates the possibility that this scenario could be reenacted ad seriatim. But CPL 30.30 is not a mechanism for filibustering trials” (id.).
The majority rejects this rule on the ground that the burden is on the defendant to establish the delay is chargeable to the People (majority op at 406-407). I agree that the burden remains with defendant as the movant, but the rule does not absolve the defendant of the ultimate burden; it merely clarifies the standard applicable once the burden shifts to the People to establish why they are not ready after having previously declared readiness for trial.
The majority’s other reasons for rejecting the rule are similarly unpersuasive. The majority concludes that the rule contravenes our definition of an illusory statement as measured at the moment the statement is made (majority op at 406-407). This mischaracterizes the import of our case law and its application to the instant appeals. This Court’s recognition that “the People must in fact be ready to proceed at the time they declare readiness” (People v Chavis, 91 NY2d 500, 505 [1998]) and that the “statute contemplates an indication of present readiness, not a prediction or expectation of future readiness” (Kendzia, 64 NY2d at 337), is meant to ensure the declaration *413of readiness is not merely aspirational or lacking in good faith. This well-settled rule is not in contention here. The appeals before us are not strictly about whether the People were ready at the time they declared readiness—this Court has already made clear that if they are not ready the time is chargeable.1 Rather, these appeals, like Sibblies, present the questions of whether and to what extent time is chargeable based on the People’s declaration of subsequent unreadiness. The answers to those questions lie in the purpose of the statute and its textual mandates, and require that we consider more than whether a prosecutor has made a declaration in good faith.
Nevertheless, the majority construes readiness as meaningful only in the moment, rather than as a means to achieve the legislative ends of reduced delays and prompt criminal trials. Yet, “CPL 30.30 demands prosecutorial readiness, not for its own sake, but to reduce delays in criminal prosecutions” (Sibblies, 22 NY3d at 1178 [Lippman, Ch. J., concurring]). Given the history and goals of the speedy trial statute, and the prescriptive language in 30.30 (3) (b), the legislature could not have intended for the People to declare readiness one moment and then announce that they are not ready, without proffering exceptional facts or circumstances for why their status has changed.
The People assert that such a standard would be unfeasible, ineffective, unwarranted, and counterproductive because it fails to take into account certain manifest and unavoidable realities with bringing a case to trial. Presumably the legislature was aware of the potential impact speedy trial limits would have on the prosecution, and enacted CPL 30.30 nonetheless. The legislature concluded that defendants, victims, and society are best served by a criminal justice system that expedites prosecutions and manages delays accordingly (Governor’s Program Bill Mem, Bill Jacket, L 1972, ch 184 at 5, 1972 Legis Ann at 6).
In any event, the People’s fear is overstated. As long as the prosecutor’s reason for lapsing into unreadiness is of the same character as those identified in the statute and the prosecutor used due diligence in attempting to remain ready, the status shift will not count against the People (CPL 30.30 [3] [b]). To *414be clear, the norm should be that the prosecution maintains readiness, but the statute contemplates times when the exigencies of a particular case may result in the People’s unreadiness for trial at the next court date, and in those situations the court may exclude these periods.
Moreover, the legislature has provided a statutory mechanism by which the People can seek to extend their time. The statute contemplates the exclusion of
“periods of delay occasioned by exceptional circumstances, including but not limited to, the period of delay resulting from a continuance granted at the request of a district attorney if (i) the continuance is granted because of the unavailability of evidence material to the people’s case, when the district attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will become available in a reasonable period; or (ii) the continuance is granted to allow the district attorney additional time to prepare the people’s case and additional time is justified by the exceptional circumstances of the case” (CPL 30.30 [4] [g]).
The People cannot “ignore their own responsibility of being ready for trial on time” (Kendzia, 64 NY2d at 338) when they have at the ready a way to “extend” the speedy trial clock.
The importance of the issue before us cannot be minimized. A rule that discourages delays is as necessary and urgent today as when the legislature enacted CPL 30.30 over four decades ago. Criminal prosecutions continue to exceed the statutory time limits in an alarming number of cases. In New York City in 2014, for example, defendants charged with misdemeanors waited an average of 479 days for disposition after bench trials and 571 days after jury trials, with considerably longer delays in Bronx County (Criminal Court of the City of New York, 2014 Annual Report at 52). Defendants who are unable to make bail or ineligible for release remain incarcerated during these long delays, during which they face continual disruption of their lives, including removal from work and school.2 The system as *415it has evolved also prolongs the victims’ and the community’s pursuit of much needed closure.3 Therefore, I reaffirm my adoption of the rule as described in Chief Judge Lippman’s concurrence in Sibblies.
Turning to the facts of the cases on appeal, I agree with the result reached by the majority in People v Young, because the People established that they did not know about the New York City Housing Authority hearing at the time they declared readiness, and that information provided the type of “exceptional fact” that explained their statement of unreadiness. I also agree with the majority that a hearing is warranted in People v Brown given the state of the record below. However, in People v Canady I would affirm the Appellate Term because the People failed to provide any reason for their statement of unreadiness and thus the court did not err in charging them with 41 days. To exclude these days, as the majority does here, would allow the People to limit the number of chargeable days simply by filing a readiness statement one day before their declaration of unreadiness. That result turns the statute on its head.
In People v Brown: Order reversed and case remitted to Supreme Court, New York County, for further proceedings in accordance with the opinion herein.
Opinion by Judge Pigott. Chief Judge DiFiore and Judges Abdus-Salaam, Stein, Fahey and Garcia concur. Judge Rivera concurs in part in a separate concurring opinion.
In People v Young: Order affirmed.
Opinion by Judge Pigott. Chief Judge DiFiore and Judges Abdus-Salaam, Stein, Fahey and Garcia concur. Judge Rivera concurs in result in a separate concurring opinion.
In People v Canady: Order reversed and case remitted to the Appellate Term, Second Judicial Department, Second, Eleventh and Thirteenth Judicial Districts, for consideration of the facts and issues raised but not determined on appeal to that court.
*416Opinion by Judge PigotK Chief Judge DiFiore and Judges Abdus-Salaam, Stein, Fahey and Garcia concur. Judge Rivera dissents and votes to affirm in an opinion.

. This is the same reason that I do not adopt Judge Graffeo’s approach as set forth in her Sibblies concurrence, which focuses on readiness at the time of declaration (Sibblies, 22 NY3d at 1181 [Graffeo, J., concurring]).


. Of course some defendants may believe that delays are beneficial because memories fade, witnesses leave town, and the prosecution becomes more distantiated from the criminal act. However, as the statute’s history *415makes clear, the legislative concern is not limited to the impact of these delays on defendants.


. See Stephanie Clifford, For Victims, an Overloaded Court System Brings Pain and Delays, NY Times, Jan. 31, 2016, http://www.nytimes.com/ 2016/02/01/nyregion/for-victims-an-overloaded-court-system-brings-pain-and-delays.html, cached at http://www.nycourts.gov/reporter/webdocs/for-victims-an-overl.pdf.